THE COURT.
Pursuant to stipulation filed herewith, the order of this court made November 16, 1936, reversing the judgment of the Superior Court of the state of California in and for the County of Los Angeles rendered in this cause and remanding the cause to the said superior court for further proceedings, and on which order remittitur was duly issued forthwith, is vacated and set aside, and the remittitur issued on the making of said order is hereby recalled.
It is further ordered, pursuant to said stipulation, that the following findings and judgment be entered in said cause:
It is found that the deceased, Mary S. Davis, died intestate as to her residuary estate; that Elizabeth S. Ban*12croft, appellant and aunt of said decedent, is entitled to one-half, and appellants Jennie Skinner and John K. Davis, collateral heirs of said decedent, are and each is entitled to one-quarter of the intestate residue of the estate.
Since the facts are not in dispute, the judgment of the court below is reversed, and the trial court is instructed to correct its decree of distribution in accordance with these findings and judgment.
Let remittitur issue forthwith.